DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 07 September 2022. As directed by the amendment claims 1-3, 15 and 17 have been amended, and claims 14 and 16 have been cancelled. Thus, claims 1-13, 15 and 17 are presently pending in this application and claims 3, 10 and 11 are withdrawn from further consideration.

Claim Objections
To be consistent with phrasing throughout the claims, claims 1-3 are objected to because of the following informalities: 
in claim 1, line 4 “at least one acoustic signal generator” should read --an acoustic signal generator--; 
in claim 1, lines 4-5 “at least one acoustic stimulation module” should read --an acoustic stimulation module--; 
in claim 1, line 5 “at least one audio output device” should read --an audio output device--; 
in claim 1, line 7 “at least one computing device” should read --a computing device--; 
in claim 1, line 9 “at least one electrical pulse generator” should read --an electrical pulse generator--; 
in claim 1, lines 9-10 “at least one electrical pulse stimulation module” should read    --an electrical pulse stimulation module--; 
in claim 1, line 10 “at least one electrode” should read --an electrode--;
in claim 1, line 21 “at least one signal modification” should read --a signal modification--;
in claim 1, line 22 “at least one pulse modification” should read --a pulse modification--;
in claim 1, line 35 “at least one patient probe” should read --a patient probe--
in claim 1, line 36 “at least one corresponding signal parameter” should read --a corresponding signal parameter--;
in claim 2, line 6 “at least one signal algorithm” should read --a signal algorithm--;
in claim 2, lines 7-8 “at least one corresponding pulse parameter” should read --a corresponding pulse parameter--;
in claim 3, line 6 “at least one signal algorithm” should read --a signal algorithm--;
in claim 3, lines 7-8 “at least one corresponding signal parameter” should read --a corresponding signal parameter--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "at least one corresponding pulse parameter from the plurality of pulse parameters" in lines 7-8 renders the claim indefinite because it is unclear whether the limitation is referring to the same “at least one corresponding pulse parameter from the plurality of pulse parameters” recited in claim 1, line 38.
Regarding claim 3, the phrase "at least one corresponding signal parameter from the plurality of signal parameters" in lines 7-8 renders the claim indefinite because it is unclear whether the limitation is referring to the same “at least one corresponding signal parameter from the plurality of signal parameters” recited in claim 1, lines 36-37.
Regarding claim 9, the phrase “prompting to synchronously output” renders the claim indefinite because it is unclear what is being prompted (e.g., the subject, the computing device, one of the modules, etc.).
Regarding claim 13, the phrase “prompting to asynchronously output” renders the claim indefinite because it is unclear what is being prompted (e.g., the subject, the computing device, one of the modules, etc.).

Election/Restrictions
Claim 1 is allowable. The restriction requirement directed to patentably distinct species, as set forth in the Office action mailed on 27 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 January 2022 is withdrawn  Claims 3, 10 and 11, directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13, 15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a method of coupling acoustic and electrical stimulation of noninvasive neuromodulation for diagnosis and/or treatment, the method comprising the steps of: receiving a feedback input for the patient probe in a previous iteration with the computing device, wherein the previous iteration is from the plurality of iterations; generating an incremental or decremental adjustment for the corresponding signal parameter in a current iteration with the signal-coupling device, if the incremental or decremental adjustment for the corresponding signal parameter is generated in accordance to the feedback input of the patient probe, wherein the current iteration is from the plurality of iterations and proceeds the previous iteration; appending the incremental or decremental adjustment for the corresponding signal parameter into the signal modification with the signal-coupling module before step (G) of the current iteration; generating an incremental or decremental adjustment for the corresponding pulse parameter in a current iteration with the signal-coupling device, if the incremental or decremental adjustment for the corresponding pulse parameter is generated in accordance to the feedback input of the patient probe, wherein the current iteration is from the plurality of iterations and proceeds the previous iteration; and appending the incremental or decremental adjustment for the corresponding pulse parameter into the pulse modification with the signal-coupling module before step (G) of the current iteration.

Response to Arguments
Applicant's arguments filed 07 September 2022, specifically regarding the claim objections to claims 1 and 2, have been fully considered but they are not persuasive. As discussed in the interview conducted on 07 November 2022, the proposed amendments to drop all initial recitations of “at least one” associated with various elements of the claim is to maintain consistency throughout the independent and dependent claims. Absent consistent phrasing subsequent recitations of a particular element may rise to the issue of clarity if not adequately addressed. For example, when interpreting the limitation “providing at least one acoustic signal generator…wherein the acoustic signal generator…is communicably coupled to at least one computing device” to have more than one acoustic signal generator and more than computing device one of ordinary skill in the art may be unsure as to whether the limitation requires all of the acoustic signal generators being coupled to a respective one of the computing devices or all coupled to the same computing device. The examiner further submits that since the claim is an open “comprising” claim, amending the objected limitations to remove “at least one” does not unnecessarily limit the claim to a single instant of the element. The examiner has proposed what appears the be the easiest fix such that the reader would not have to continuously read through multiple recitations of “at least one”. The examiner maintains the above listed objections. Alternatively, applicant may amend the claims to add “at least one” before all recitations of the elements in question, including all recitations in dependent claims.  
Additionally, as discussed in the interview conducted on 07 November 2022, the examiner maintains that as written it is unclear what is being prompted in claims 9 and 13. Applicant argues that the computing device is doing the prompting and that an operator of the current invention would see the prompt on the computing device and would either select or not select “to synchronously output” or “asynchronously output”, respectively. Applicant’s arguments support the examiners rejection that the claims are indefinite as to what is being prompted to perform the recitations of “prompting to synchronously output” of claim 9 and “prompting to asynchronously output” of claim 13.
Upon further consideration, the examiner concluded that the steps of “receiving a feedback input for the patient probe in a previous iteration with the computing device”; “generating an incremental or decremental adjustment for the corresponding signal parameter in a current iteration with the signal-coupling device”; and “generating and incremental or decremental adjustment for the corresponding pulse parameter in a current iteration with the signal-coupling device”, which were original dependent claim 14 and now incorporated into the independent claim, resulted in a practical application that is significantly more than the recited abstract idea. Therefore, the rejection of the claims under 35 U.S.C. §101 has been withdrawn.
Applicant’s arguments with respect to the rejection of claim(s) 1 and 4-9 under 35 U.S.C. §103 have been considered but are moot in light of the amendment to incorporate claim 14, which was not rejected in view of art, into independent claim 1. The rejections under 35 U.S.C. §103 have been withdrawn.
In response to applicant’s argument that the Office action dated 07 June 2022 was incomplete for failing to reject claim 12-17 with prior art, the examiner submits that a rejection in view of prior art is only required when prior art is available to reject the claims. In this case, claims 12-17 were clearly rejected under 35 U.S.C. §101 and 35 U.S.C. §112(b). Since a complete rejection was provided to applicant on 07 June 2022 and no new grounds of rejection not necessitated by the amendment are presented above, the examiner is proper in making this action Final. The examiner notes, that the amendment filed 07 September 2022 necessitated a rejection of claims 2-3 under 35 U.S.C. §112(b) since claims 2-3 were not previously dependent on limitations of previous claim 14 which are now incorporated into the independent claim.
The examiner further notes, that in an effort to promote compact prosecution, Applicant’s representative was contacted on 07 November 2022 to remedy the outstanding issues cited above in an Examiner’s amendment. No agreement was reached. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791